UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charter) Commission File No.333-170480 Nevada 80-0638212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2119 Mingyong Building, No. 60 Xian Road. Shahekou District, Dalian, China 116021 (Address of Principal Executive Offices) 0086-13909840703 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes¨Noþ* * The registrant is a voluntaryfiler of reports required to be filed by certain companies under Section 13 or 15(d) of the Securities Exchange Actof 1934 and has filed all reports that would have been required to have been filed by the registrant during the preceding 12 months had it been subject to such filing requirements during the entirety of such period. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of August 15, 2014, there were 46,450,000 shares of common stock of the registrant outstanding. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 Forward-Looking Statements Various statements contained in this report constitute “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements are based on current expectations and are indicated by words or phrases such as “believe,” “expect,” “may,” “will,” “should,” “seek,” “plan,” “intend” or “anticipate” or the negative thereof or comparable terminology, or by discussion of strategy. Forward-looking statements represent as of the date of this report our judgment relating to, among other things, future results of operations, growth plans, sales, capital requirements and general industry and business conditions applicable to us. Such forward-looking statements are based largely on our current expectations and are inherently subject to risks and uncertainties. Our actual results could differ materially from those that are anticipated or projected as a result of certain risks and uncertainties, including, but not limited to, a number of factors, such as: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles and the other risks and uncertainties that are set forth in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors could also have material adverse effects on future results.Except as otherwise required to be disclosed in periodic reports required to be filed by public companies with the Securities and Exchange Commission (“SEC”) pursuant to the SEC's rules, we have no duty to update these statements, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks and uncertainties, we cannot assure you that the forward-looking information contained in this report will in fact transpire. As used in this Quarterly Report on Form 10-Q, unless the context requires or is otherwise indicated, the terms “we,” “us,” “our,” the “Registrant,” the “Company,” “our company” and similar expressions include the following entities (as defined below): (i)China Liaoning Dingxu Ecological Agriculture Development, Inc. (“CLAD”), formerly known as Hazlo! Technologies, Inc., a Nevada corporation; (ii)China Liaoning DingXu Ecological Agriculture Development Co, Ltd.,a BVI company (“DingXu BVI”), a wholly-owned subsidiary of CLAD; (iii)Panjin Hengrun Biological Technology Development Co., Ltd.盘锦恒润生物技术开发有限公司, a limited liability company organized under the laws of the People’s Republic of China and a ninety-nine percent owned subsidiary of DingXu BVI (“Panjin Hengrun”); (iv)Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). “China” or “PRC” refers to the People’s Republic of China, excluding Hong Kong, Macau and Taiwan. “RMB” or “Renminbi” refers to the legal currency of China and “$” or “U.S. Dollars” refers to the legal currency of the United States. We make no representation that the RMB or U.S. Dollar amounts referred to in this report could have been or could be converted into U.S. Dollars or RMB, as the case may be, at any particular rate or at all. “GAAP” unless otherwise indicated refers to accounting principles generally accepted in the United States. 2 Item 1. Financial Statements CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLARS) As of As of June 30, December 31, (unaudited) ASSETS Cash and cash equivalents Inventories Advances to suppliers Other receivables, net - Other current assets Total Current Assets Property and equipment, net Construction in progress Land use right Prepaid lease for land Other asset - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Account payable Accrued expenses Other payable Due to related parties Total Current Liabilities Long term payable Total Liabilities Stockholders' Equity: Common stock ($0.001 par value; 75,000,000 shares authorized;46,450,000 and 46,450,00 shares issued and outstanding atJune 30, 2014 and December 31, 2013) Additional paid-in capital Retained earnings Accumulated other comprehensive income Non-controlling interests Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements 3 CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLARS) (UNAUDITED) The three months ended The three months ended The six months ended The six months ended June 30, June 30, June 30, June 30, NET REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Depreciation and amortization Bad debt - - - General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) Other income 94 - - INCOME BEFORE PROVISION FOR INCOME TAX PROVISION FOR INCOME TAXES - NET INCOME (LOSS) BEFORE NON-CONTROLLING INTERESTS $ LESS: NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME (LOSS) $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain(loss) ) ) LESS: OTHER COMPREHENSIVE INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS (2 ) ) COMPREHENSIVE INCOME $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See accompanying notes to unauditedconsolidated financial statements. 4 CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLARS) (UNAUDITED) For the six months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income Net income attributable to non-controlling interests Adjustments to reconcile net income to net cash Provide by operating activities: Bad debt - Depreciation and amortization Imputed interest Changes in assets and liabilities: Inventories ) ) Other receivables Other current assets ) Prepaid expense Accounts payable and accrued liabilities ) NET CASH PROVIDED BY (USED IN)OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for fixed asset ) - Cash paid for long terminvestment ) - Loan to related parties ) - NET CASH USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related parties NET CASHPROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cancellation of common shares by shareholder - See accompanying notes to unauditedconsolidated financial statements. 5 CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2014 NOTE1.ORGANIZATION AND DESCRIPTION OF BUSINESS China Liaoning Dingxu Ecological Agriculture Development Inc. (the "Company") was incorporated under the laws of State of Nevada on August 19, 2010.The Company is primarily engaged in the growing, marketing, producing and selling of agriculture products in People’s Republic of China (“PRC”). On December 12, 2011, the Company entered a Share Exchange Agreement with DingXu BVI Shareholder (Chin Yung Kong) under which the Company issued60,000,000 shares of common stock to Chin Yung Kong to acquire 100% of the issued and outstanding shares of DingXu BVI. China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company (“DingXu BVI”) was incorporated under the laws of British Virgin Islands on April 15, 2011. Chin Yung Kong was the sole shareholder and director of DingXu BVI. On July 5, 2011, DingXu BVI formed Panjin Hengrun Biological Technology Development Co, Ltd., a limited liability company organized under the laws of the PRC(“Panjin Hengrun”). DingXu BVI owns 99% of the total ownership of Panjing Hengrun. On November 28, 2011, Panjin Hengrun entered into a set of contractual arrangements with Liaoning Dingxu Ecological Agriculture Development Co., Ltd., a limited liability company organized under the laws of the PRC and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). The contractual arrangements are comprised of a series of agreements, including a Consulting Service Agreement and an Operating Agreement, through which Panjin Hengrun has the right to advise, consult, manage and operate Liaoning Dingxu and to collect and own all of Liaoning Dingxu’s net profits and net losses. Additionally, under a Proxy Agreement, the shareholders of Liaoning Dingxu have vested their voting control over Liaoning Dingxu to Panjin Hengrun. In order to further reinforce Panjin Hengrun’s rights to control and operate Liaoning Dingxu. Liaoning Dingxu and its shareholders have granted Panjin Hengrun, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in Liaoning Dingxu, or, alternatively, all of the assets of Liaoning Dingxu. Further, the shareholders of Liaoning Dingxu agreed to pledge all of their rights, titles and interests in Liaoning Dingxu under an Equity Pledge Agreement. Upon entry of these contractual arrangements, Liaoning Dingxu became the Variable Interest Entity (“VIE”) of Panjin Hengrun pursuant to ASC-810-10-05 and Panjin Hengrun was able to carry out business operations through Liaoning Dingxu. NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). The company maintains its books and accounting records in Renminbi (“RMB”), and its reporting currency is United States dollars. ACCOUNTING METHOD The Company’s financial statements are prepared using the accrual method of accounting. The Company has elected a fiscal year ending on December 31. 6 USE OF ESTIMATES The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.In the opinion of management, all adjustments necessary in order to make the financial statements not misleading have been included.Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with maturity of three months or less when purchased to be cash equivalents. The Company had cash balances of $661,972 and $11,797 as of June 30, 2014 and December 31, 2013, respectively.The Company had no cash equivalent as of June 30, 2014 and December 31, 2013. INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using moving weighted average method. Inventories consist of raw materials, finished goods and growing crops. Cost of finished goods comprises direct material and direct production cost based on normal operating capacity. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment are stated at cost less accumulated depreciation and impairment. Depreciation on property, plant and equipment is calculated on the straight-line method after taking into account their respective estimated residual values over the estimated useful lives of the assets as follows: Building 20 years Plant equipment 5-10 years Office equipment 3-5 years Vehicles 4 years Maintenance and repair costs are expensed as incurred, whereas significant renewals and betterments are capitalized. Construction in progress represents capital assets under construction or being installed and is stated at cost. Cost comprises original cost of plant and equipment, installation, construction and other direct costs prior to the date of reaching the expected usable condition. Construction in progress is transferred to the property, plant and equipment and depreciation commences when the asset has been substantially completed and reaches the expected usable condition. LAND USE RIGHTS The Company states land use right at cost less accumulated amortization. The land use right is amortized on straight line method during the contract period. The Company has land use rights to 24,806 square meters of land. The term of the land use rights is 50 years, starting in March 2011. The land use right in the amount of $579,580 was fully paid during 2011.For the six months ended June 30, 2014 and 2013, the Company recorded amortization expense of $5,929 and $5,910, respectively. The Company recorded the land use right net value of $554,956 and $566,028 as of June 30, 2014 and December 31, 2013, respectively. The Company has land use rights to 56,139 square meters of land. The term of the land use rights is 46 years, starting in March 2011. The land use right in the amount of $2,698,027 was fully paid before March 31, 2013.For the six months ended June 30, 2014 and 2013, the Company recorded amortization expense of $29,656 and $29,532, respectively. The Company recorded the land use right net value of $2,570,204 and $$2,623,698 as of June 30, 2014 and December 31, 2013, respectively. 7 The Company has land use rights to 428,214 square meters of land. The term of the land use rights is 18 years, starting in January 2012. For the six months ended June 30, 2014 and 2013, the Company recorded amortization expense of $78,257 and $77,185, respectively. The Company recorded the land use right net value of $2,425,969 and $2,531,925 as of June 31, 2014 and December 31, 2013, respectively.As the land use right was not yet fully paid for as of June 30, 2014, the Company recorded long term liabilities related to this land use right in the amount of $1,548,644 and $1,548,644 as of June 30, 2014 and December 31, 2013, respectively. LONG TERM PREPAID LEASE Leases where substantially all the risks and rewards of ownership of assets remain with the lessor are accounted for as operating leases. Payments made under operating leases net of any incentives received from the lessor are charged to the consolidated statements of operations on a straight-line basis over the terms of the underlying lease. The Company records lease payments at cost less accumulated rent. The Company entered into a long term agreement with certain unrelated parties to rent land in 2010. The lease payments are recorded as operating lease expenses using the straight line method during the contract period of 20 years beginning at January 1, 2010. The lease payments for the entire contract period of $1,030,000were prepaid. For the six months ended June 30, 2014 and 2013, the Company recorded lease expense of $27,801 and $27,684, respectively.The Company recorded prepaid lease expenses at net, in the amount of $816,512 and $852,682 as of June 30, 2014 and December 31, 2013, respectively. The Company entered into a long term agreement with certain unrelated parties to rent land in 2013. The lease payments are recorded as operating lease expenses using the straight line method during the contract period of 17 years beginning at December 25, 2013. The lease payments for the entire contract period $984,107 were prepaid. For the six months ended June 30, 2014 and 2013, the Company recorded lease expense of $27,088 and $nil, respectively. REVENUE RECOGNITION The Company engages in the business of growing, producing, marketing and selling fresh mushrooms, dried mushrooms, and mushroom seeds through its affiliated VIE, LiaoNing DingXu. Sales revenue is recognized at the date of shipment from the Company’s facilities to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, ownershiphas passed, no other significant obligations of the Company exist and collectability is reasonably assured. The Company’s revenue consists of the invoiced value of goods, net of value-added tax (“VAT”). FAIR VALUE OF FINANCIAL INSTRUMENTS Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. The Company had no other items that required fair value measurement on a recurring basis. BASIC AND DILUTED LOSS PER SHARE The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, there were no outstanding potential common stock equivalents and therefore basic and diluted earnings per share result in the same figure. 8 STOCK-BASED COMPENSATION The Company adopted FASB guidance on stock based compensation upon inception on September 9, 2010. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company did not issue any share-based payments for services or compensation to employees, or otherwise for the periods presented. TAXATION Taxation on profits earned in the PRC has been calculated on the estimated assessable profits for the year at the rates of taxation prevailing in the PRC where the Company operates after taking into account the benefits from any special tax credits or “tax holidays” allowed in the county of operations. The Company does not accrue United States income tax since it has no operating income in the United States. The operating subsidiary is organized and located in the PRC and does not conduct any business in the United States. Enterprise income tax In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the operating subsidiary is exempted from enterprise income tax from 2010 to 2014. Accordingly, the Company statutory rate was 0% and 0% for the six months ended June 30, 2014 and 2013, respectively. Value added tax The Provisional Regulations of The PRC concerning Value Added Tax promulgated by the State Council came into effect on January 1, 1994. Under these regulations and the Implementing Rules of the Provisional Regulations of the PRC Concerning Value Added Tax, value added tax is imposed on goods sold in or imported into the PRC and on processing, repair and replacement services provided within the PRC. In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the Company is exempted from VAT from 2010 to 2014. FOREIGN CURRENCY TRANSLATION The reporting currency of the Company is the U.S. dollar. The functional currency of the parent company is the U.S. dollar and the functional currency of the Company’s operating subsidiaries and variable interest entities is the RMB. For the subsidiaries and variable interest entities whose functional currencies are the RMB, results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency. The Company does not enter any material transaction in foreign currencies and accordingly, transaction gains or losses have not had, and are not expected to have, a material effect on the results of operations of the Company. In accordance with ASC Topic 230, cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. 9 ACCUMULATED OTHER COMPREHENSIVE INCOME Accumulated other comprehensive income represents the change in equity of the Company during the periods presented from foreign currency translation adjustments. NEW ACCOUNTING PRONOUNCEMENTS In July 2013, FASB issued ASU No. 2013-11, "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward a Similar Tax Loss, or a Tax Credit Carryforward Exists." The provisions of ASU No. 2013-11 require an entity to present an unrecognized tax benefit, or portion thereof, in the statement of financial position as a reduction to a deferred tax asset for a net operating loss carryforward or a tax credit carryforward, with certain exceptions related to availability. ASU No. 2013-11 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of ASU No. 2013-11 is not expected to have a material impact on the Company's Consolidated Financial Statements. In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in the ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: - Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period; and - Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting periods beginning after December 15, 2012, for public companies. Early adoption is permitted. The adoption of ASU No. 2013-02 is not expected to have a material impact on our financial position or results of operations. In January 2013, the FASB issued ASU No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarifies which instruments and transactions are subject to the offsetting disclosure requirements originally established by ASU 2011-11. The new ASU addresses preparer concerns that the scope of the disclosure requirements under ASU 2011-11 was overly broad and imposed unintended costs that were not commensurate with estimated benefits to financial statement users. In choosing to narrow the scope of the offsetting disclosures, the Board determined that it could make them more operable and cost effective for preparers while still giving financial statement users sufficient information to analyze the most significant presentation differences between financial statements prepared in accordance with U.S. GAAP and those prepared under IFRSs. Like ASU 2011-11, the amendments in this update will be effective for fiscal periods beginning on, or after January 1, 2013. The adoption of ASU 2013-01 is not expected to have a material impact on our financial position or results of operations. 10 NOTE 3. ADVANCES TO SUPPLIER Advance to supplier was mainly used to record the advance paid as deposit on raw materials being purchased. Advance to supplier at June 30, 2014 and December 31, 2013 consists of the following: June 30, December 31, Au Rui Jin Packaing Co., LTD $ - $ Chaoyang Co., LTD - Soy Source Factory Equipment - Others NOTE 4. RECEIVABLES Receivables consisted of account receivable due from sales of mushroom products and advances made to Company employee for future business related expenses, balance as of June 30, 2014 and December 31, 2013 are as following: June 30, December 31, Account receivable $ - $ Employee advances - - NOTE 5. INVENTORIES Inventories consist of raw materials, finished goods, growing crops and others. Raw materials that were not put into production as of fiscal year end were stated at the lower of cost or market. As fresh mushrooms were perishable goods, finished goods consist of dried mushrooms at fiscal year end. Growing crops consist of expenditures valued at the lower of cost or market and are deferred and charged to cost of goods sold when the related crop is harvested and sold.The deferred growing costs included in inventories in the consolidated balance sheets consist primarily of raw material of the crops, direct labor, depreciation of fixed assets used directly in growing, land lease payment for the field used to grow crops, and utilities used in the production site.Cost included in growing crops related to the current crop year. Inventories at June 30, 2014 and December 31, 2013 consisted of the following: June 30, December 31, Raw materials and supplies $ $ Finished goods - Growing crops Others 11 NOTE 6.PROPERTY, PLANT AND EQUIPMENT Property, Plant and Equipment at June 30, 2014 andDecember 31,2013 consists of the following: June 30, December 31, Building $ $ Plant Vehicles Office equipment Less: Accumulated depreciation Property, plant and equipment, net For the six months ended June 30, 2014 and 2013, the Company recorded depreciation expense of $335,555 and $332,559, respectively. NOTE 7. CONSTRUCTION IN PROGRESS Construction in progress activities for the year ended June 30, 2014 and December 31, 2013 as following: June 30, December 31, The beginning balance: Greenhouse and planting structures $ $ Factory workshop Activities: Add : Investment this year - - Unrealized foreign currency translation gain Less: Transfer to fixed assets ) The ending balance: Greenhouse and planting structures Factory workshop NOTE 8. OTHER ASSET On June 10, 2014, Liaoning Dingxu entered into a contract with LiaoningShenglande Biotechnology Co., Ltd., a limited liability company(the “Liaoning Shenlande”)organized under the laws of the PRC. Under the contract, Liaoning Dingxu invested $2,437,914 into Liaoning Shenglande to plant fresh mushroom from July 15, 2014 to July 15, 2019. During the period of cooperation, Liaoning Dingxu will get the 50% of profit after tax of Liaoning Shenglande. Liaoning Dingxuhas the right to receive $2,437,914 at the end of cooperation period. NOTE 9. RELATED PARTY TRANSACTIONS Due to related parties: The total amount due to related parties consisted of the borrowing from shareholders to purchase land use rights and building greenhouses and planting structures.The balance was $2,315,174 and $2,181,401 as of June 30, 2014 and December 31, 2013, respectively. 12 Imputed interest:Certain stockholders advanced funds to the Company with no stated interest rate. The interest is imputed at 8% annually.The Company recorded imputed interest in the amount of $88,816 and $214,784 for the six months ended June 30, 2014 and 2013, respectively. NOTE 10. COMMON STOCK During the six months ended June 30, 2014 and 2013, the Company recorded imputed interest on outstanding due to related parties balance as a contribution of paid-in capital in the amount of $88,816 and $214,784, respectively. On January 8, 2013, majority shareholder, Chin Yung Kong, cancelled 20,000,000 common shares. The Company’s capitalization is 75,000,000 common shares with a par value of $0.001 per share. There are a total of 46,450,000 common shares issued and outstanding both atJune 30, 2014 and December 31, 2013. No preferred shares have been authorized or issued. The Company has not granted any stock options and has not recorded any stock-based compensation since inception. NOTE 11. FAIR VALUE OF FINANCIAL INSTRUMENTS Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. The Company had no other items that required fair value measurement on a recurring basis. The Company’s financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. Level 2 - Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs). Level 3 - Unobservable inputs that reflect our assumptions about the assumptions that market participants would use in pricing the asset or liability. The following table provides a summary of the fair values of assets and liabilities as of June 30, 2014: Fair Value Measurements at Balance as of June 30, 2014 Level 1 Level 2 Level 3 $ - $ - $ - $ - The following table provides a summary of the fair values of assets and liabilities as of December 31, 2013: Fair Value Measurements at Balance as of December 31, 2013 Level 1 Level 2 Level 3 $ - $ - $ - $ - 13 NOTE 12. NON-CONTROLLING INTEREST Non-controlling interest represents the 1% interest in the subsidiaries. The net income, unrealized foreign currency translation gain and imputed interest attributable to the non-controlling interest total $22,016 and $34,964 for the six months ended June 30, 2014 and 2013, respectively. The Company recorded $181,344 and $159,328 non-controlling interest as ofJune 30, 2014 and December 31, 2013, respectively. NOTE 13. COMMITMENT AND CONTINGENCIES The Company had a long term payable for the acquisition of a land use right. Based on the contract agreement, the future minimum rental payments required for the coming years are as follows: Years ending December 31: Remaining payments Total future minimum payments $ Besides the long term payable for land use right, the Company will make payment to shareholders time to time. The Company did not have other significant capital commitments, or significant guarantees as ofJune 30, 2014 and December 31, 2013, respectively. NOTE 14. BUSINESS COMBINATION On December 12, 2011, the Company entered a Share Exchange Agreement with DingXu BVI Shareholder (Chin Yung Kong) under which the Company issued60,000,000 shares of common stock to Chin Yung Kong to acquire 100% of the issued and outstanding shares of DingXu BVI. China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company (the “DingXu BVI”) was incorporated under the laws of British Virgin Islands on April 15, 2011. Chin Yung Kong was the sole shareholder and director of DingXu BVI. On July 5, 2011, DingXu BVI formed Panjin Hengrun Biological Technology Development Co, Ltd., a limited liability company organized under the laws of the PRC(“Panjin Hengrun”). DingXu BVI owns 99% of the total ownership of Panjing Hengrun. On November 28, 2011, Panjin Hengrun entered into a set of contractual arrangements with Liaoning Dingxu Ecological Agriculture Development Co., Ltd., a limited liability company organized under the laws of the PRCand an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). The contractual arrangements are comprised of a series of agreements, including a Consulting Service Agreement and an Operating Agreement, through which Panjin Hengrun has the right to advise, consult, manage and operate Liaoning Dingxu to collect and own all of Liaoning Dingxu’s net profits and net losses. Additionally, under a Proxy Agreement, the shareholders of Liaoning Dingxu have vested their voting control over Liaoning Dingxu to Panjin Hengrun. In order to further reinforce Panjin Hengrun’s rights to control and operate Liaoning Dingxu.Liaoning Dingxu and its shareholders have granted Panjin Hengrun, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in Liaoning Dingxu, or, alternatively, all of the assets of Liaoning Dingxu. Further, the shareholders of Liaoning Dingxu agreed to pledge all of their rights, titles and interests in Liaoning Dingxu under an Equity Pledge Agreement. Upon entry of these contractual arrangements, Liaoning Dingxu became the Variable Interest Entities (“VIE”) of Panjin Hengrun pursuant to ASC-805-10-05 and Panjin Hengrun was able to carry out business operations through Liaoning Dingxu. Per ASC-805-50-45,”Transactions Between Entities Under Common Control”, the presentation of the financial statements pertain to financial statements of all consolidating subsidiaries for the period January 1, 2013 through December 31, 2013 for fiscal year 2013, January 1, 2013 through June 30, 2013 for the first six months of 2013, and for the period January 1, 2014 through June 30, 2014 for first six months of 2014. NOTE 15. SUBSEQUENT EVENTS The Company has performed an evaluation of subsequent events in accordance with ASC Topic 855 and the Company is not aware of any subsequent events which would require recognition or disclosure in the financial statements. 14 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. OVERVIEW We mainly engage in the business of growing mushrooms and marketing, producing and selling mushrooms and related agricultural products through our affiliated VIE Liaoning Dingxu. We mainly produce and sell three types of products: Fresh mushrooms. We grow fresh mushrooms in our greenhouses and sell them to stores that sell products directly to individual customers. Our fresh mushrooms include oyster mushrooms, king oyster mushrooms, shiitake mushrooms, king trumpet mushrooms and button mushrooms The revenues from the sales of fresh mushrooms constitute approximately 62% and 62% of our total revenues in the fist six months of 2014 and 2013, respectively. Mushroom seeds. We sell mushroom seeds to farmers in the form of stick shaped containers filled with fertilizers on which the mushrooms grow and bottles of mushroom seeds which are also used to grow mushrooms. The revenues from the sales of mushroom seeds was approximately 10% and 10% of our total revenues in the fist six months of 2014 and 2013, respectively. Dried Mushrooms. We dry and package fresh mushrooms and sell them to stores that sell products directly to individual customers.Our dried mushrooms include eryngii mushrooms, white jade mushrooms, white king oyster mushrooms and Ganoderma mushrooms. The revenue from the sales of dried mushrooms was approximately 27% and 27% of our total revenues in the fist six months of 2014 and 2013, respectively. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.In the opinion of management, all adjustments necessary in order to make the financial statements not misleading have been included.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with maturity of three months or less when purchased to be cash equivalents. Inventories Inventories are stated at the lower of cost or market value. Cost is determined using moving weighted average method. Inventories consist of raw materials, finished goods and growing crops. Cost of finished goods comprises direct material and direct production cost based on normal operating capacity. 15 Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation and impairment. Depreciation on property, plant and equipment is calculated on the straight-line method after taking into account their respective estimated residual values over the estimated useful lives of the assets as follows: Building 20 years Plant equipment 5-10 years Office equipment 3-5 years Vehicles 4 years Maintenance and repair costs are expensed as incurred, whereas significant renewals and betterments are capitalized. Construction in progress represents capital assets under construction or being installed and is stated at cost. Cost comprises original cost of plant and equipment, installation, construction and other direct costs prior to the date of reaching the expected usable condition. Construction in progress is transferred to the property, plant and equipment and depreciation commences when the asset has been substantially completed and reaches the expected usable condition. Land Use Rights The Company states land use right at cost less accumulated amortization. The land use right is amortized on straight line method during the contract period. Long Term Prepaid Lease Leases where substantially all the risks and rewards of ownership of assets remain with the lessor are accounted for as operating leases. Payments made under operating leases net of any incentives received from the lessor are charged to the consolidated statements of operations on a straight-line basis over the terms of the underlying lease. The Company records lease payments at cost less accumulated rent. . Revenue Recognition The Company engages in the business of growing, producing, marketing and selling fresh mushrooms, dried mushrooms, and mushroom seeds through its affiliated VIE, LiaoNing DingXu. Sales revenue is recognized at the date of shipment from the Company’s facilities to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, ownershiphas passed, no other significant obligations of the Company exist and collectability is reasonably assured. The Company’s revenue consists of the invoiced value of goods, net of value-added tax (“VAT”). Fair Value of Financial Instruments Under FASB ASC 820-10-05, the Financial Accounting Standards Board establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. The Company had no other items that required fair value measurement on a recurring basis. Basic and Diluted Loss Per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, there were no outstanding potential common stock equivalents and therefore basic and diluted earnings per share result in the same figure. 16 Stock-Based Compensation The Company adopted FASB guidance on stock based compensation upon inception on September 9, 2010. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The Company did not issue any share-based payments for services or compensation to employees, or otherwise for the periods presented. Taxation Taxation on profits earned in the PRC has been calculated on the estimated assessable profits for the year at the rates of taxation prevailing in the PRC where the Company operates after taking into account the benefits from any special tax credits or “tax holidays” allowed in the county of operations. The Company does not accrue United States income tax since it has no operating income in the United States. The operating subsidiary is organized and located in the PRC and does not conduct any business in the United States. Enterprise income tax In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the operating subsidiary is exempted from enterprise income tax from 2010 to 2014. Accordingly, the Company statutory rate was 0% and 0% for the six months ended June 30, 2014 and 2013, respectively. Value added tax The Provisional Regulations of The PRC concerning Value Added Tax promulgated by the State Council came into effect on January 1, 1994. Under these regulations and the Implementing Rules of the Provisional Regulations of the PRC Concerning Value Added Tax, value added tax is imposed on goods sold in or imported into the PRC and on processing, repair and replacement services provided within the PRC. In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the Company is exempted from VAT from 2010 to 2014. Foreign Currency Translation The reporting currency of the Company is the U.S. dollar. The functional currency of the parent company is the U.S. dollar and the functional currency of the Company’s operating subsidiaries and variable interest entities is the RMB. For the subsidiaries and variable interest entities whose functional currencies are the RMB, results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency. The Company does not enter any material transaction in foreign currencies and accordingly, transaction gains or losses have not had, and are not expected to have, a material effect on the results of operations of the Company. In accordance with ASC Topic 230, cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. Accumulated and Other Comprehensive Income Accumulated other comprehensive income represents the change in equity of the Company during the periods presented from foreign currency translation adjustments. 17 FINANCIAL CONDITION Current assets: 1. Inventory Inventories consist of raw materials, finished goods, growing crops and others.The balance of inventories at June 30, 2014 and December 31, 2013 consists of the following: June 30, December 31, Raw materials and supplies $ $ Finished goods - Growing crops Others The balance of raw materials, growing crops and others have no significant changes. The balance of finished goods has increased $129,578 compared to December 31, 2013 resulting fromthe part of dry mushroom were not shipped out at June 30,2014. 2. Property, plant and equipment and Construction in progress Property, Plant and Equipment consists of the following: June 30, December 31, Building a a Plant equipment b b Vehicles c c Office equipment d d Less: Accumulated depreciation e e Property, plant and equipment, net Construction in progress f f Total property, plant & equipment a.The building mainly represented the greenhouses, manufacturing workshops, warehouse, office building and supporting facilities, most of which were transferred from the construction in progress (CIP). The increase of$576,318 in the first six months of 2014 resulted from that the Company build a new workshop and plan to produce soy sauce. b. The plant equipment represented the production equipment purchased from third parties. The decrease in the first six months of 2014 resulted from the unrealized foreign currency translation loss as the exchange rate changed. c. The vehicles were the trucks for transporting raw materials or finish goods. The decrease in the first six months of 2014 resulted from the unrealized foreign currency translation loss as the exchange rate changed. d. The office equipment represented for office computers, printers, desks and other office appliances. The decrease in the first six months of 2014 resulted from the unrealized foreign currency translation loss as the exchange rate changed. e. For the six months ended June 30, 2014 and 2013, the Company recorded depreciation expense of $335,555 and $332,559, respectively. f. The detailed information of the construction projects in progress which was not yet transferred to fixed assets is below: 18 June 30, December 31, Factory workshop Greenhouse and Planting structures Total amount of CIP 3. Land use right The land use right was used to build up greenhouses and planting structures, manufacturing workshops and other buildings. As ofJune 30, 2014 and December 31, 2013, the net values of land use rights were $5,552,990 and $5,721,651, respectively. For the six months ended June 30, 2014 and 2013, amortization expense amounted to $113,933 and $112,263, respectively. 4. Long-term prepaid lease The Company entered into a long term agreement with certain unrelated parties to rent land in 2010. The lease payments are recorded as operating lease expenses using the straight line method during the contract period of 20 years began at January 1, 2010. The lease payments for the entire contract period totaled $1,030,900. The Company entered into a long term agreement with certain unrelated parties to rent land in 2013. The lease payments are recorded as operating lease expenses using the straight line method during the contract period of 17 years began at December 25, 2013. The lease payments for the entire contract period totaled $984,107. Lease expense of $27,865 and $27,088 were recorded for the June months ended June 30, 2014 and 2013, respectively. 5.Other Asset On June 10, 2014, Liaoning Dingxu entered into a contract with LiaoningShenglande Biotechnology Co., Ltd., a limited liability company(the “Liaoning Shenlande”)organized under the laws of the PRC. Under the contract, Liaoning Dingxu invested $2,437,914 into Liaoning Shenglande to plant fresh mushroom from July 15, 2014 to July 15, 2019. During the period of cooperation, Liaoning Dingxu will get the 50% of profit after tax of Liaoning Shenglande. Liaoning Dingxu has the right to receivethe $2,437,914 at the end of cooperation period. Liaoning Shenlande has enough landto develop fresh mushroom planting, we expect that this cooperation will generate an increase in future profitability. Liabilities: 6. Due to related parties The amount due to related parties consisted of the borrowing from shareholders to mainly purchase the land use rights and build greenhouses and planting structures. As of June 30, 2014 due to related parties balance increased by $133,773 as compared to December 31, 2013 resulting from the expense paid by shareholders instead of the Company and the loan $130,022 from ShenZhen DingHui Equity Fund Management Co.Ltd that was controlled by our shareholders. 19 The borrowings from related parties had no stated interest rate. The Company recorded imputed interest of $88,816 and $214,784 for the six months ended June 30, 2014 and 2013, respectively. The imputed interestwas reflected in the statement of income and comprehensive income as interest expenses with a corresponding contribution of paid-in capital and non-controlling interests. 7. Long term payable The Company had a long term payable for the acquisition of land use right. Based on the contract agreement, the future minimum rental payments required for the coming years are as follows: Years ending December 31: Remaining payments Total future minimum payments $ Shareholders’ equity 8.Shareholders’ Equity The shareholders’ equity changed by net profit in the six months ended June 30, 2014, shareholders’s capital investment and unrealized foreign currency translation gain and imputed interest on the borrowing from shareholders. Results of Operations for the six months ended June 30, 2014 and 2013 1. Revenue The following table sets forth the breakdown of our revenue for the six months ended June 30, 2014 and 2013, respectively: Fresh Mushrooms Mushroom seeds Dried mushrooms Total revenue We derived our revenues predominantly from sales of our mushroom products.For the six months ended June 30, 2014 and 2013, revenues were $6,629,131 and $6,464,512, respectively, representing an increase of $164,619. The revenue from sales of our fresh mushrooms increased $99,541 resulting from our increased production capacity since that we completed 4 new greenhouses in fourth quarter of 2013. Therevenue from sales of our mushroom seeds increased $17,856, respectively, resulting from normal marketing fluctuation, not a significant change since our production capacity and sales price have remained relatively steady from 2013 till now. Therevenue from sales of our dried mushrooms increased $47,222, resulting from both of our increased sales volume 5% and decreased sales price 2% as that we engage to grow our market throughappropriately reduce our sales price. 20 2. Cost of revenue The following table presents a breakdown of our cost of revenue of our mushroom products for the six months ended June 30, 2014 and 2013. Cost of fresh mushroom sales Cost of mushroom seed sales Cost of dried mushroom sales Total For the six months ended June 30, 2014 and 2013, cost of fresh mushroom sales were $1,948,710 and $2,004,690, respectively, representing a decrease of $55,980. The decrease in cost was mainly related to a decrease in in-house manufacturing cost due to a continuously improved production skill. For the six months ended June 30, 2014 and 2013, cost of mushroom seed sales were $257,980 and $309,076, respectively, representing a decrease of $51,096. The decrease in cost was also mainly related to a decrease in in-house manufacturing cost due to a continuously improved production skill. For the six months ended June 30, 2014 and 2013, cost of dried mushroom sales were $352,486 and $253,447, respectively, representing an increase of $99,039.The increase in cost was consistent with the increase in sales volume of dried mushrooms in the first six months of 2014 compared to the period of 2013. 3. Gross profit The following table presents the gross profit of our businesses for the six months ended June 30, 2014 and 2013.: Production Category Fresh mushrooms sales Mushroom crops and seeds sales Dried Mushroom sales Total gross profit Gross profit from our mushroom growing business increased $172,656 for the six months ended June 30, 2014 compared to the six months ended June 30, 2013.The increase primarily resulted from the cumulative effect of sales volume increase from our business developed and cost reduce from our production skill improved continuously. The gross margin of our fresh mushrooms and mushroom seeds increased $224,473 because the 4 new greenhouses were completed in the fourth quarter of 2013 and our production skills improved continuously, which reduced our cost significantly and improved our gross margin. In addition, dried mushrooms, usually purchased as gifts by customers, have large added value and high gross margin as before. The gross margin of dried mushrooms decreased $51,817 mainly resulted from the cumulative effect of sales price decreased 2% as that we engage to grow our market through appropriately reduce our sales price. 21 4. Depreciation and amortization For the six months ended June 30, 2014, our depreciation and amortization was $362,090, representing an increase of $10,580 compared to the six months ended June 30, 2013. The increase was primarily a result of increased fixed assets transferred from CIP in fourth quarter of 2013 and increased prepaid lease for land in December of 2013 that was be amortized beginning at January of 2014. 5. Bad debt The bad debt represented an allowance for doubtful receivable accounts. For the six months ended June 30, 2014, our bad debt was $1,141,225, representing an increase of $1,141,225 compared to the six months ended June 30, 2013 resulting from the total$1,141,225 due from a related party was write off . 6. Other income Other income is used to record the Company’s non operating income, such as government grant and adjustments of allowance for doubtful receivable accounts. For the six months ended June 30, 2014, the other income was $16,520, representing an increase of $16,520 compared to the six months ended June 30, 2013 because the Company collected $16,520 other receivable which has been written off before, which has been recorded as other income. 7. Income taxes In accordance with the relevant tax laws, the Company statutory rate was 0% and 0% for the six months ended June 30, 2014 and 2013, respectively. Liquidity and Capital Resources: To date, our operations have been funded by contributions from “due to related parties” and the net cash provided by operations. As a result, at June 30, 2014 we had $1,071,352 current assets and $2,372,520 current liabilities mainly consisted of the $2,315,174 due to related parties and $57,346 other payables and accrued liabilities. We had a working capital deficit of $1,301,168 as of June 30, 2014.Therefore, there is a liquidity risk for the coming period. Although we believe management will continue to fund the Company on an as needed basis, we do not have a written agreement requiring such funding.For the due to related party, the shareholders promised that they would not demand repayment from the Company with in next fiscal year. We believe that our operations will provide sufficient net cash to fund our business for the next 12 months. During the six months ended June 30, 2014, we had net income of $2,343,857 and cash provided by operating activities was $4,466,599. Over the long term, our expectation is to see steadily growing sales of our mushroom products as we continue to invest in and to develop our mushroom planting greenhouses, structures, and workshops, and begin to manufacture processed products such as mushrooms soy sauce and mushroom drinks resulting from our investment in manufacturing equipment and increasing the number of categories and total quantities of our products. Cash flow for the six months ended June 30, 2014 and 2013 Operating Activities Net cash provided by operating activities for the six months ended June 30, 2014 was $4,466,599, which was primarily due to (i) net income before non-controlling interests of $2,343,857, (ii) depreciation and amortization of fixed assets and land use rights in the amount of $449,488, (iii) bad debt of $1,141,225, (iv) imputed interest of $88,816 and (v) a total increase of $443,213 in assets and liabilities. Net cash provided by operating activities for the six months ended June 30, 2013 was $406,758 which was primarily due to (i) net income before non-controlling interests of $2,926,645, (ii) depreciation and amortization of fixed assets and land use rights in the amount of $447,295, (iii) imputed interest of $214,784 and (iv) a total decrease of $3,181,966 in assets and liabilities. 22 Investing Activities Net cash used in investing activities was $4,260,369, which was primarily due to (i) the cash paid for fix assets $681,230, (ii) the cash paid for long term investment $2,437,914, (iii) the loan to a related party $1,141,225. Financing activities Net cash provided by financing activities was $654,010 for the six months ended June 30, 2014, which was mainly attributable to the $654,010 advances from related parties. Net cash used in financing activities was $136,311 for the six months ended June 30, 2013, which was mainly attributable to the $136,311 the audit and consultant fee paid by a related party. Impact of inflation We are subject to commodity price risks arising from price fluctuations in the market prices of the raw materials. We have generally been able to pass on cost increases through price adjustments. However, the ability to pass on these increases depends on market conditions influenced by the overall economic conditions in China. We manage our price risks through productivity improvements and cost-containment measures. We do not believe that inflation risk is material to our business or our financial position, results of operations or cash flows. Impact of foreign currency fluctuations The reporting currency of the Company is the U.S. dollar. For the subsidiaries and variable interest entities whose functional currencies are the RMB, results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency. The Company does not enter any material transaction in foreign currencies and accordingly, transaction gains or losses have not had, and are not expected to have, a material effect on the results of operations of the Company. Financial Instruments We have not used any financial instruments to manage funding or treasury since our inception. Commitments for Capital Expenditures We have no commitments for capital expenditures.For our business, we plan to obtain land use rights to more farmland and build additional greenhouses to expand our mushroom farms and increase the production of our fresh mushrooms. We have purchased, installed and tested equipment to be used in the production of dried-processed mushroom products, such as canned mushrooms and mushroom drinks. Our production of mushrooms is not sufficient to begin production of such products. We intend to begin production as soon as we purchase additional mushrooms and hire additional employees. Research and Development We have not incurred any research and development expenses since our inception. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk Not required for a Smaller Reporting Company. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure material information required to be disclosed in our reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer and principal financial and accounting officer, as appropriate, to allow timely decisions regarding required financial disclosure. In designing and evaluating the disclosure controls and procedures, we recognized that a control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our principal executive officer and principal financial officer, of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 of the Securities Exchange Act of 1934 (the “Exchange Act”)). Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were not effective at the reasonable assurance level as of June 30, 2014 in ensuring that information required to be disclosed by us under the Exchange Act is recorded, processed, summarized and reported within the time periods specified under the Exchange Act rules and forms due to the material weakness described below. As a result, we performed additional analysis and other post-closing procedures to ensure our consolidated financial statements were prepared in accordance with generally accepted accounting principles. Accordingly, management believes the consolidated financial statements included in this Form 10-Q fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods presented. Material Weaknesses Management evaluated the effectiveness of our internal control over financial reporting as of December 31, 2013. In making the assessment, management used the framework in “Internal Control –Integrated Framework” promulgated in 1992 by the Committee of Sponsoring Organizations of the Treadway Commission, commonly referred to as the “COSO” criteria. Based on that assessment, our principal executive officer and principal financial and accounting officer concluded that our internal control over financial reporting was not effective as of December 31, 2013 because a material weakness existed in our internal control over financial reporting related to the classification of certain costs and expenses. As a result, we performed additional analysis and other post-closing procedures to ensure our consolidated financial statements were prepared in accordance with generally accepted accounting principles. Accordingly, management believes the consolidated financial statements included in this Form 10-Q fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods presented. This quarterly report on Form 10-Q does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Description of Material Weaknesses at December 31, 2013 In 2013 the Company had pervasive material weaknesses existed in our internal control over financial reporting. Specifically, the Company does not have an independent board of directors or audit committee or adequate segregation of duties.All of our financial reporting is carried out by our financial consultant. We do not have an independent body to oversee our internal controls over financial reporting and lack segregation of duties due to the limited nature and resources of the Company. 24 Remediation of Material Weakness The Company intends toestablish the following remediation efforts: Commence a process and procedure to locate, and nominate for election to the Company’s board of directors, independent directors, including at least one individual qualified to be an audit committee financial expert; At such time as independent directors are elected to the Company’s board of directors, establish an independent audit committee; Commence a process and procedure to locate and hire qualified individuals to act as Chief Financial Officer and/or Chief Accounting Officer; and Under the supervision of the Audit Committee and with the assistance of the Chief Executive Officer and Chief Financial Officer procure the resources, appoint additional personnel and establish the procedures necessary to produce Internal Controls over Financial Reporting that will be effective as evaluated under the framework in “Internal Control – Integrated Framework” promulgated in 2013 by the Committee of Sponsoring Organizations of the Treadway Commission. Conclusion We believe the measures described above will remediate the material weaknesses we have identified and will continue to strengthen our internal controls over financial reporting. We are committed to continually improving our internal control processes and will diligently and vigorously review our financial reporting controls and procedures. As we continue to evaluate and work to improve our internal controls over financial reporting, we may determine that additional measures are necessary to address control deficiencies. Moreover, we may decide to modify certain of the remediation measures described above. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the second quarter of 2014 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings We are not currently a party to any legal proceedings and nor are we aware of any proceedings threatened against us. Item 1A. Risk Factors Not required for Smaller Reporting Company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures Not applicable Item 5. Other Information None Item 6. Exhibits Exhibit No. Description Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) 101*** The following materials from our Quarterly Report on Form10-Q for the quarter ended September 30, 2013, formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv)Notes to Consolidated Financial Statements. 101.INS**** XBRL Instance 101.SCH*** XBRL Taxonomy Extension Schema 101.CAL*** XBRL Taxonomy Extension Calculation 101.DEF*** XBRL Taxonomy Extension Definition 101.LAB*** XBRL Taxonomy Extension Labels 101.PRE*** XBRL Taxonomy Extension Presentation *** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 26 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. August 15, 2014 China Liaoning Dingxu Ecological Agriculture Development, Inc. By: /s/Chin Yung Kong Chin Yung Kong Chief Executive Officer, Chief Financial Officer, President, Secretary and Treasurer (Principal Executive, Financial and Accounting Officer) 27 EXHIBIT INDEX Exhibit No. Description Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) 101*** The following materials from our Quarterly Report on Form10-Q for the quarter ended September 30, 2013, formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv)Notes to Consolidated Financial Statements. 101.INS**** XBRL Instance 101.SCH*** XBRL Taxonomy Extension Schema 101.CAL*** XBRL Taxonomy Extension Calculation 101.DEF*** XBRL Taxonomy Extension Definition 101.LAB*** XBRL Taxonomy Extension Labels 101.PRE*** XBRL Taxonomy Extension Presentation *** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 28
